UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1117


KENDALL SMITH,

                 Plaintiff - Appellant,

          v.

(EEOC) EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                 Defendant - Appellee,

          and

COMMUNICATIONS WORKERS OF AMERICA (CWA) - District 2; CWA
LOCAL 2336; CWA AFL-CIO; CLC; VERIZON WASHINGTON DC INC.;
VERIZON MARYLAND INC.; VERIZON COMMUNICATIONS INC.; NATIONAL
LABOR RELATIONS BOARD (NLRB), MD & DC; DEPARTMENT OF LABOR
(DOL); REED SMITH LLP,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-00027-AW)


Submitted:   March 28, 2013                  Decided:   April 3, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kendall Smith, Appellant Pro Se.    Gary John Hozempa, Tracy
Hudson Spicer, U. S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Kendall   Smith      appeals       the    district    court’s      order

dismissing Smith’s civil complaint against the Equal Employment

Opportunity Commission.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       Smith v. Equal Emp’t Opportunity Comm’n,

No. 8:12-cv-00027-AW (D. Md. Dec. 26, 2012).                   We dispense with

oral   argument   because      the    facts    and    legal     contentions    are

adequately    presented   in    the    materials      before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        3